PROMISSORY NOTE


$1,000,000
November 25th, 2011

 
The undersigned, Red Mountain Resources, Inc., a Florida corporation
(hereinafter called “Red Mountain” or “Corporation”), whose address is 2515
McKinney Avenue, Suite 900, Dallas, Texas 75201, for value received, without
grace, in the manner, on the dates and in the amounts herein stipulated,
promises to pay to the order of  Hohenplan Privatstiftung (hereinafter called
"Payee"), at AT - 8912 Allerheiligen, or at such other place as Payee may
hereafter designate, the sum of  ONE MILLION DOLLARS ($1,000,000), in lawful
money of the United States of America, with interest at the rate herein
specified.


SECTION 1.  INTEREST ACCRUAL.  The unpaid principal amount from time to time
outstanding hereunder shall bear interest from and after the date hereof until
such amount is paid in full at a fixed rate per annum equal to TEN PERCENT
(10%).  Interest on this Note shall be computed on the basis of a 365-day year
for the actual number of days elapsed.


SECTION 2.  PAYMENT OBLIGATION.  The unpaid principal balance of this Note with
all accrued but unpaid interest thereon shall be due and payable on or before
midnight on November 25th, 2013 (the “Maturity Date”).


At any time Payee may at his sole discretion convert the entire principal amount
of this Note, or any portion thereof, together with accrued and unpaid interest,
if any, into shares of common stock (“Common Stock”) of the Corporation’s parent
company, Red Mountain Resources, Inc. (“Red Mountain”), at the conversion price
as defined in section 3.5 below, subject to adjustments as described below (the
“Conversion Price”).  


SECTION 3.  CONVERSION.


3.1           Conversion. On a date (the "Conversion Date") on which any amount
remains outstanding on this Note and on which Payee gives to Corporation written
notice that Payee wishes for the entire principal amount of this Note, or any
portion thereof, together with accrued and unpaid interest, if any, to be
converted into Corporation’s Common Stock, this Note shall, without any action
required on the part of either Corporation or Payee, automatically convert into,
and Payee shall be entitled to receive in lieu of payment of the indebtedness
evidenced hereby, a number of shares of Common Stock equal to the quotient of
(a) a sum equal to the outstanding principal amount of and accrued interest on
this Note that Payee desires to so convert, divided by (b) the "Conversion
Price" (as defined in Section 3.5 below) in effect at the Conversion Date.
 
3.2           Issuance of Certificates. As promptly after the Conversion Date as
reasonably practicable and after Payee’s surrender of this Note, Corporation
shall instruct its transfer agent to issue and deliver to Payee at the address
of Payee set forth above, without any charge to Payee, a certificate or
certificates (issued in the name of Payee) for the number of full shares of
Common Stock of Red Mountain issuable upon the conversion of this Note.


3.3           Status on Conversion. Upon conversion of this Note, Payee shall be
deemed to have become the stockholder of record of the shares of Common Stock
into which this Note is converted on the Conversion Date (unless the transfer
books of Red Mountain are closed on that date, in which event Payee shall be
deemed to have become the stockholder of record on the next succeeding day on
which the transfer books are open and the conversion shall be at the rate in
effect on such date).


3.4           Elimination of Fractional Interests. No fractional shares of
Common Stock shall be issued upon conversion of this Note, nor shall Red
Mountain be required to pay cash in lieu of fractional interests, it being the
intent of the parties that all fractional interests shall be eliminated and that
all issuances of Common Stock shall be rounded up to the nearest whole share.
 
 
 

--------------------------------------------------------------------------------

 

 
3.5           Conversion Price.


(a)           The initial Conversion Price of this Note shall be $1 per share.


(b)            The Conversion Price shall be adjusted from time to time as
follows: if Red Mountain shall at any time after the date hereof (i) issue any
shares of Common Stock by way of a dividend or other distribution on any stock
of Red Mountain and without consideration, or (ii) subdivide or combine its
outstanding shares of Common Stock, the Conversion Price shall be adjusted (to
the nearest full cent) by multiplying (x) the Conversion Price in effect
immediately prior to the adjustment by (y) a fraction, the numerator of which is
the total number of shares of Common Stock outstanding immediately before the
issuance of shares, and the denominator of which is the total number of shares
of Common Stock outstanding immediately after such issuance or sale.  For the
purposes of any computation to be made in accordance with this Section 3, shares
of Common Stock issuable by way of dividend or other distribution on any stock
of Red Mountain shall be deemed to have been issued immediately after the
opening of business on the day following the record date for the determination
of stockholders entitled to receive such dividend or other distribution.


3.6           Effect of Reclassification, Consolidation, Merger, etc.  In case
of the reclassification or change of outstanding shares of Common Stock (other
than a change in par value, or from no par value to par value or vice versa, or
as a result of a subdivision or combination), or in the case of any
consolidation or merger of Red Mountain with or into a corporation (other than a
consolidation or merger into which Red Mountain is the surviving corporation and
which does not result in any reclassification or change of outstanding shares of
Common Stock except a change as a result of a subdivision or combination of such
shares or a change in par value as described above), or in the case of a sale or
conveyance to another corporation of all or substantially all of the assets of
Red Mountain, this Note shall be converted on the Conversion Date into the kind
and number of shares of stock and/or other securities or property receivable
upon such reclassification, change, consolidation, merger, sale or conveyance by
a holder of the number of shares of Common Stock into which this Note might have
been converted immediately before the time of determination of the stockholders
of Red Mountain entitled to receive such shares of stock and/or other securities
or property. Red Mountain shall be obligated to retain and set aside, or
otherwise make fair provision for exercise of the right of Payee to receive, the
shares of stock and/or other securities or property provided for in this Section
3.6.
 
3.7           Certificate Concerning Adjusted Conversion Price. Whenever the
Conversion Price is adjusted pursuant to this Section 3, Red Mountain promptly
shall: (i) place on file at its principal executive office an officer's
certificate signed by the chief financial officer or controller of Red Mountain
showing in appropriate detail the facts requiring such adjustment, the
computation thereof, and the adjusted Conversion Price, and shall exhibit the
certificate from time to time to Payee of this Note if Payee desires to inspect
the same; and (ii) mail or cause to be mailed to Payee, in the manner provided
for giving notice pursuant to this Note, a notice stating that such adjustment
has been made and setting forth the adjusted Conversion Price.


3.8           Reservation and Listing of Shares for Issuance. Red Mountain shall
reserve and keep available out of its authorized and unissued shares of Common
Stock, for the purpose of effecting the conversion of this Note, such number of
its duly authorized shares as shall from time to time be sufficient to effect
the conversion of this Note. Red Mountain covenants that all shares of Common
Stock issued upon conversion of this Note in compliance with the terms hereof
will be duly and validly issued and fully paid and non-assessable.  As long as
this Note shall be outstanding, Red Mountain shall use its reasonable best
efforts to cause all shares of Common Stock issuable upon conversion of this
Note to be listed (subject to official notice of issuance) on all securities
exchanges on which the Common Stock is then listed, if any.


3.9           Investment Intent, Restrictions on Transfer, Legends etc. Payee
acknowledges that this Note and the Common Stock to be issued upon conversion
have not been registered under the Securities Act of 1933, as now in force or
hereafter amended, or any successor legislation (the "Act"), and agrees not to
sell, pledge, distribute, offer for sale, transfer or otherwise dispose of this
Note or any Common Stock issued upon conversion in the absence of (i) an
effective registration statement under the Act as to this Note or the Common
Stock and registration or qualification of this Note or the Common Stock under
any applicable blue sky or state securities law then in effect, or (ii) an
opinion of counsel, satisfactory to Red Mountain, that such registration and
qualification are not required.  Without limiting the generality of the
foregoing, unless the offering and sale of Common Stock issued upon conversion
to be issued shall have been effectively registered under the Act, Red Mountain
shall be under no obligation to issue the shares covered by such conversion
unless and until Payee shall have executed an investment letter in form and
substance satisfactory to Red Mountain, including a warranty at the time of such
exercise that he is acquiring such shares for his own account, for investment
and not with a view to, or for sale in connection with, the distribution of any
such shares, in which event Payee shall be bound by the provisions of a legend
to such effect on the certificate(s) representing Common Stock to be issued upon
conversion.  In addition, without limiting the generality of the foregoing, Red
Mountain may delay issuance of Common Stock to be issued upon conversion until
completion of any action or obtaining of any consent, which Red Mountain
believes necessary or advisable under any applicable law (including without
limitation state securities or "blue sky" laws).
 
 
 

--------------------------------------------------------------------------------

 

3.10          Registration Rights.  Red Mountain is currently engaged in a $25
million private placement (“Private Placement”) of shares of its Common
Stock.  Following the final closing of the Private Placement, Red Mountain
intends to file a registration statement with the Securities and Exchange
Commission registering the resale of the shares of Red Mountain’s Common Stock
sold in the Private Placement.  Red Mountain agrees to include the resale of the
shares of Common Stock that may be received upon conversion of this Note
hereunder on such registration statement.


SECTION 4. DEFAULTS AND REMEDIES.


Time is of the essence concerning this Note.  If this Note is not timely paid at
maturity, then Payee may institute in any court of competent jurisdiction an
action for collection.  In such event, Corporation agrees to pay all expenses
incurred, including reasonable attorneys' fees, all of which shall become a part
of the principal hereof.


Corporation and each and all other liable parties expressly and specifically,
(i) severally waive grace, presentment for payment, demand for payment, notice
of intent to accelerate and notice of acceleration, notice of dishonor, protest
and notice of protest, notice of nonpayment, and any and all other notices, the
filing of suit and diligence in collecting this Note or enforcing any of the
security herefor, (ii) severally agree to any substitution, subordination,
exchange or release of any security held for the payment of this Note or any
other obligation to Payee and release of any party primarily or secondarily
liable hereon, (iii) severally agree that Payee shall not be required first to
institute suit or exhaust Payee's remedies hereon against Corporation or other
parties liable hereon or to enforce Payee's rights against them or any security
herefor in order to enforce payment of this Note by any of them, and (iv)
severally agree to any extension or postponement of time of payment of this Note
and to any other indulgence with respect hereto without notice thereof to any of
them.


SECTION 5. MISCELLANEOUS.


The invalidity, or unenforceability in particular circumstances, of any
provision of this Note shall not extend beyond such provision or such
circumstances and no other provision of this Note shall be affected thereby.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.IN
WITNESS WHEREOF, the undersigned has set his hand hereunto as of as of the day
and year first above written.
 
 

  RED MOUNTAIN RESOURCES, INC.          
 
By:
/s/ Alan W. Barksdale
     
Alan W. Barksdale, CEO
     
 
         


 
 

--------------------------------------------------------------------------------

 
 
 